DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim  1, 6 and 9, the closest prior art of record does not does not disclose or render obvious  the third solid-state light source array requiring a lowest target cooling temperature among the first to third solid-state light source arrays is disposed on a first side, and the first solid-state light source array and the second solid-state light source array are disposed on a second side, wherein the first solid-state light source array is a blue solid-state light source array including a blue laser diode emitting blue light as the first color light, the second solid-state light source array is a green solid-state light source array including a green laser diode emitting green light as the second color light, and includes first and second green solid-state light source arrays, the third solid-state light source array is a red solid-state light source array including a red laser diode emitting red light as the third color light, and includes first and second red solid-state light source arrays, the first green solid-state light source array and the first red solid-state light source array are disposed to confront each other, and the second green solid-state light source array and the second red solid-state light source array are disposed to confront each other or the second green solid-state light source 
The closest prior art of record, Sawai, discloses a light source device comprising: a first solid-state light source array emitting a first color light (see 5B to the left of the optical axis combiner 3B, 4B, and 17 in fig.14a); a second solid-state light source array emitting a second color light (see 5G to the right of said the optical axis of said combiner); a third solid-state light source array emitting a third color light (see 5R to the right of said optical axis); and a light combiner for combing (see at least 17 in fig.14A) the first to third color lights emitted respectively from the first to third solid-state light source arrays into a combined color light, and emitting a light flux of the combined color light in a same direction (see the operation of said combiner in fig.14A); wherein with an optical axis of the light flux emitted from the light combiner (see the optical axis of at least 17 in fig. 14A), as a boundary, the third solid-state light source array requiring a lowest target cooling temperature (see the 5R array93) among the first to third solid-state light source arrays is disposed on a first side (see the side defined to the left of the optical axis of the combiner), and the first solid-state light source array and the second solid-state light source array are disposed on a second side (see the Blue and Green light sources to the right of the optical axis of 17) wherein the first solid-state light source array is a blue solid-state light source array including a blue laser diode emitting blue light as the first color light (see 5B), the second solid-state light source array is a green solid-state light source array including a green laser diode emitting green light as the second color light, and includes first and second green solid-state light source arrays (see the two 5G arrays of 32), and the third solid-state light source array is a red solid-state light source array including a red laser diode emitting red light as the third color light, and includes first and second red solid- state light source arrays (see the two 5R arrays of 31) but does not disclose the first green solid-state light source array and the first red solid-state light source array are disposed to confront each other, and the second green solid-state light source array and the second red solid-state light source array are disposed to confront each other or the second green solid-state light source array and the first red solid-state light source array are disposed to confront each other or the first red solid-state light source array is disposed in a position confronting a middle point between a blue solid-state light source array and the first green solid-state light source array, and the second red solid-state light source array is disposed in a position confronting a middle point between the first green solid-state light source array and the second green solid-state light source array.
Claims 2 and 5, 7, 8, 10-13 are allowed as they depend from allowed claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882